1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                              ***

9     MILTON CAMACHO PEREZ,                            Case No. 2:21-cv-00139-RFB-NJK

10                                   Petitioner,                     ORDER
            v.
11
      WILLIAM P. BARR, et al.,
12
                                  Respondents.
13

14         Petitioner Milton Camacho Perez filed a pro se habeas corpus petition under 28

15   U.S.C. § 2241 challenging his continued detention by U.S. Immigration and Customs

16   Enforcement pending enforcement of his final removal order (ECF No. 5). Respondents

17   have answered the petition (ECF No. 9). Respondents explain that petitioner was

18   released from Immigration and Customs Enforcement custody on May 26, 2021;

19   therefore, his petition is now moot. Respondents attach a copy of the notice to the

20   Executive Office of Immigration Review, which reflects that petitioner has been released

21   pursuant to an order of supervision or own recognizance. Accordingly, the petition is

22   dismissed as moot.

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                 1
1
            IT IS THEREFORE ORDERED that the petition is DISMISSED as moot.
2
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
3
     (ECF No. 6) is DENIED as moot.
4
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
5
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
6
     close this case.
7

8
            DATED: 2 July 2021.
9

10
                                                  RICHARD F. BOULWARE, II
11                                                UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2
